DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020, December 9, 2020, June 8, 2021, and June 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on May 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat No. 10,511,408 and U.S. Patent No. 10,897,323 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In interpreting the current claims, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

	ZHOU discloses a processor that determines (or selects) a coding rate to be used by LDPC encoder and an m-QAM scheme to be used by QAM modulator, where the processor compares the selected coding rate to a threshold value to set the QAM modulator to use a uniform symbol constellation if the selected coding rate is greater than, or equal to, the threshold value, and the processor set the QAM modulator to use a non-uniform symbol constellation if the selected coding rate is less than the threshold value (paragraph [0027]). The non-uniform 256 symbol constellation (or non-uniform 1024 symbol constellation) is used for the coding rates of 1/4, 1/3, 2/5, 1/2, 3/5, 2/3, 3/4, 4/5 and 5/6, and the uniform 256 symbol constellation (or uniform 1024 symbol constellation) is used for coding rates of 8/9 and 9/10 (paragraph [0028]).
While ZHOU discloses determining coding rate, ZHOU does not explicitly disclose the use of transport block size and coding rate as a criteria to encode the transport block using LDPC base graph 2.

	PATEL discloses BS transmitting a first codeword to UE using a first LDPC code derived from BG1 selected from a set of BG1 and BG2 based on a CBS (code block size) and first code rate of the transmission, where the BS selects a second code rate for a retransmission when the BS does not receive an ACK of the first codeword from the UE (paragraphs [0133] – [0136]). 
	While PATEL discloses determining which LDPC base graph to be utilized for transmission, PATEL does not explicitly disclose determining a criteria to initiate the encoding of the code blocks to use LDPC base graph.

WANG discloses the operation determines over the air resources available for sending a TB, and code block segmentation of the TB into multiple code blocks is performed based on the determination of air link resources and a code rate, where a max code block size and a code block threshold are introduced and used for segmentation, i.e. LDPC encoding rate is lower than 1/3 for code block size below a threshold value, or LDPC encoding rate is greater than or equal to 1/3 for code block size above threshold value (paragraphs [0075] – [0077]).
While WANG discloses a criteria for code block segmentation of the TB based on LDPC encoding rate, WANG does not explicitly disclose encoding using LDPC base graph 2 based on coding rate less than or equal to 1/4 (or TBS is less than or equal to 3824 bits and coding rate is less than or equal to 2/3), and the maximum code block size is 3840 bits.

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “determining, for one or more code blocks of a transport block, that at least one of a plurality of criteria is met, wherein the plurality of criteria includes a first criteria that a coding rate (R) is less than or equal to 14 and a second criteria that a transport block size (TBS) is less than or equal to 3824 bits and the R is less than or equal to 2/3; encoding the one or more code blocks using low-density parity-check (LDPC) base graph 2, wherein a maximum code block size is 3840 bits; and transmitting the transport block” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 8, and 15.

Dependent claims 2 – 7, 9 – 14, and 16 – 20 further limit the allowed independent claims 1, 8, and 15. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EROZ et al – the transmitted LDPC code block size is chosen such that the minimum transmitted block size is minimized, where the system provides for intermediate LDPC code block size support, and a common decoder architecture is used to decode different LDPC code rates and block sizes
Xudong MA – the LDPC code base graph is divided a number of times into a smaller LDPC code graph, where data to be stored is encoded according to the smaller LDPC code graph to generate an encoded message
MYUNG et al – encoding a channel by determining a block size of the parity-check matrix, reading a sequence for generating the parity-check matrix, and transforming the sequence by applying a previously defined operation to the sequence based on the determined block size
NOH et al – the wireless communication system attaches a cyclic redundancy check (CRC) code having a predetermined length to a code block (CB) acquired from a transport block (TB)
YE et al – the apparatus attaches transport block (TB) level CRC bits to a TB, selects an LDPC base graph (BG) based on a code rate (CR) and TB size of the TB including TB level CRC bits, determines a number of code blocks (CBs) to use for segmenting the TB including TB level CRC bits depending on the selected LDPC BG, determines a single CB size for each of the CBs based on the number of CBs, segments the TB including TB level CRC bits into the CBs based on the number of CBs and CB size, pads zeros to a last CB of the CBs in the segmented TB, attaches CB level CRC bits to each CB in the segmented TB, encodes each CB in the segmented TB using the selected LDPC base graph, and transmits the encoded CBs

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468